DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Applicant’s amendment filed on 6/25/2021.  Claims 1-16 are still pending in the present application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 6/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10588068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
 	Claims 1-16 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 5, 9, and 13 are allowed in view of the amendment and accompanying remarks filed on 6/25/2021.
 	Claims 2-4, 6-8, 10-12, and 14-16 are allowed because they depend on claims 1, 5, 9, and 13.
. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to reselections: 	U.S. Pat. Application Pub. No. 2016/00007241 to Karri

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Suhail Khan/
Primary Examiner, Art Unit 2642